ORDER

PER CURIAM.
Appellant, Ernestine Haferkamp, appeals from the St. Louis County Circuit Court’s denial of her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is based on findings of fact that are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s judgment pursuant to Rules 84.16(b) and 30.25(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.